
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 2360
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 8, 2011
			Received; read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		AN ACT
		To amend the Outer Continental Shelf Lands
		  Act to extend the Constitution, laws, and jurisdiction of the United States to
		  installations and devices attached to the seabed of the Outer Continental Shelf
		  for the production and support of production of energy from sources other than
		  oil and gas, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Providing for Our Workforce and Energy
			 Resources Act or the POWER Act.
		2.Extension of
			 Constitution, laws, and jurisdiction of the United States to energy facilities
			 and devices on the Outer Continental ShelfSection 4(a)(1) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(1)) is amended by—
			(1)inserting
			 or producing or supporting production of energy from sources other than
			 oil and gas after therefrom;
			(2)inserting
			 or transmitting such energy after transporting such
			 resources; and
			(3)inserting
			 and other energy after That mineral.
			
	
		
			Passed the House of
			 Representatives December 7, 2011.
			Karen L. Haas,
			Clerk.
		
	
